         Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-cr-00382
                                           )
CHRISTOPHER WARNAGIRIS,                    )
                                           )
                       Defendant.          )
__________________________________________)


              DEFENDANT’S MEMORANDUM IN OPPOSITION TO
                      PRETRIAL SERVICES REQUEST TO
                 AMEND CONDITIONS OF PRETRIAL RELEASE
______________________________________________________________________________

       The Pretrial Services Agency for the District of Columbia (“DC PSA”) filed a Pretrial

Compliance Report for Major Christopher Warnagiris that shows Maj. Warnagiris as perfectly

compliant.

       Nonetheless, DC PSA requested two amendments to Maj. Warnagiris’ conditions of

pretrial release. First, they requested that the conditions of release be modified to include

reporting to DC PSA weekly by telephone. Second, DC PSA requested that Maj. Warnagiris not

“possess a firearm, destructive device, or other weapon” only because this condition, they claim,

“is a national standard …imposed as a condition of release in this jurisdiction for those

individuals charged in connection with the events that took place on January 6, 2021.”

       The defendant opposes DC PSA’s second request as violative of Maj. Warnagiris’

constitutional rights protected by the Second, Fifth, and Eighth Amendments, and his statutory

rights under 18 U.S.C. § 3142.




                                               PAGE 1 / 10
           Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 2 of 10




                                               BACKGROUND

         Maj. Warnagiris was arrested on May 13, 2021 in the Eastern District of Virginia for his

participation in the January 6 Capitol incident in the District of Columbia, and released that same

day on his personal recognizance with certain pretrial release conditions. [See Document 12].

         On June 28, 2021, Maj. Warnagiris appeared before this court for Arraignment on these

charges. Defendant’s pretrial release conditions were amended pursuant to requests made by both

parties. [Document 10]. The government did not ask this court to deprive Maj. Warnagiris of his

Second Amendment right.

         Indeed, prior to the Arraignment, defense counsel conferred with government counsel

outside of court and raised constitutional concerns to the potential of a firearms restriction. After

particularized evaluation of this restriction and the facts of Maj. Warnagiris’ case, the

government agreed that because “there is currently no evidence that Mr. Warnagiris had any

weapons with him on January 6th” the condition would not be pursued.1 As such, the

government did not seek this restriction at the June 28th hearing.

         More than two months after his initial arrest, after two court appearances, and after strict

compliance with his pretrial requirements, DC PSA, without any need particularized to this

1 While the defendant was indicted on forceful interference with a law enforcement officer, the government’s
Statement of Facts makes it clear that force was used against Maj. Warnagiris: “Officer A.W. recalled trying to push
him [Warnagiris] out of the way,” before Maj. Warnagiris allegedly “push[ed] him back.” Moreover, this alleged
pushing is not consistent with the video reviewed by defense counsel. The officer who made the allegation only
made it after being interviewed by the FBI two and a half months after the alleged incident, on March 26, 2021, and
only after being presented with a screenshot from a surveillance video (not the video itself), noting that he “did not
realize the protestor was fighting to push the door open until he saw the screen shot.” The interviewing FBI agent
even noted in his FD-302 that the comments Officer A.W. attributes to Maj. Warnagiris possibly came from another
defendant, as the alleged conversation that this officer claims to have had with Maj. Warnagiris does not appear to be
supported by the video either. Indeed, the comments attributed to Maj. Warnagiris are inaccurate as to Maj.
Warnagiris and appear to have been made by another protestor who was seen standing face-to-face with Officer
A.W. in the video.

Notwithstanding the highly questionable veracity of Officer A.W.’s claims against Maj. Warnagiris and the lack of
corroborative evidence, for purposes of the Second Amendment issue at hand and the consideration of the severity
of the conduct alleged, Maj. Warnagiris is not accused of anything more physical or dangerous than pushing back.


                                                       PAGE 2 / 10
           Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 3 of 10




defendant, made a generic request to subject Maj. Warnagiris to a loss of his Second Amendment

right. DC PSA did not confer with either the government or the defense prior to making this

request.2 Ironically, DC PSA made this request at the same time as requesting that Maj.

Warnagiris be required to report via telephone, seeking remote contact with their office that

would not present a scenario of potential in-person danger to a pretrial officer from weekly home

visitation, which was one of the arguments for a firearms deprivation request in the other Capitol

cases when such a request was made, cases which DC PSA appears to now reference.3



                                                  ARGUMENT

         DC PSA is seeking to deprive the defendant of a constitutional right during pretrial

release without any particularized need to deprive Maj. Warnagiris of his constitutional right,

and without any particularization of this request to the defendant’s case or his background. DC

PSA makes absolutely no nexus to the offenses charged or to the defendant in their request.

Instead, DC PSA is asking for what they call a “standard” condition of pretrial release, admitting

that they are not particularizing this request to this defendant or a specific concern of DC PSA.

Instead, they are seeking a categorical deprivation of Second Amendment rights for all of

defendants charged for participation in the January 6 Capitol incident, to include Maj.

Warnagiris.



2 DC PSA is not a party to this case that has made a motion before this court. DC PSA is an agency of the court that
has made a sua sponte request as agent without conferring with either party and without noting a change to the facts
of this case. See 18 U.S.C. § 3154 (functions and powers relating to pretrial services). There are no changed
circumstances from the original factual record that justify altering the conditions originally recommended and
adopted by this court with the concurrence of the two parties.
3 Of note, DC PSA’s assertion, that all defendants charged in relation to the January 6 incident have been deprived of
their right to possess firearms or weapons, is inaccurate.


                                                       PAGE 3 / 10
         Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 4 of 10




       This request seeks to deprive an entire class of defendants of their Second Amendment

right without particularizing the need to do so to the defendants as individuals with individual

cases, in violation of the Constitution. As such, this request violates multiple portions of the Bill

of Rights and the statute that guides pretrial release, 18 U.S.C. § 3142.



       I. The Request Violates the Second Amendment

       The requested condition of refraining from possession of a firearm is a pretrial

deprivation of a defendant’s Second Amendment right to possess arms. The Second Amendment

to the United States Constitution ensures that “the right of the people to keep and bear Arms,

shall not be infringed.” U.S. Const. amend II.

       In 2008, in the District of Columbia v. Heller, the Supreme Court held that “the Second

Amendment conferred an individual right to keep and bear arms.” District of Columbia v. Heller,

128 S. Ct. 2783 (2008). While Heller also carved out exceptions for depriving certain classes of

individuals of their Second Amendment rights, this list was limited to felons, the mentally ill,

schools, and conditions on commercial sales. See 128 S. Ct. at 2786. The Heller list of

exceptions did not include pretrial release.

       Later that same year, the U.S. District Court for the Southern District of New York

reviewed the issue of Heller as it applied to pretrial release conditions in great detail, and found

that “there is no basis for categorically depriving persons who are merely accused of certain




                                                 PAGE 4 / 10
           Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 5 of 10




crimes of the right to legal possession of a firearm.” United States v. Arzberger, 592 F. Supp. 2d

590, 602 (S.D.N.Y. 2008).4

         Yet, that is exactly what DC PSA is asking this court to do in Maj. Warnagiris’ case — to

categorically deprive the defendant, as a member of a class of January 6 defendants, of his

constitutional right to bear arms.

         There is no getting around this: Heller did not carve out a constitutionally permitted

prohibition on the deprivation of the Second Amendment for defendants on pretrial release; a

prohibition for defendants who are presumed innocent, whose charges are in no way connected

to firearms, who have no criminal history, who do not pose a violent danger to the community,

who have already been released on these exact charges without the imposition of this restriction

and who have done nothing to warrant the request. Indeed, DC PSA recorded Maj. Warnagiris as

perfectly compliant with all pretrial release conditions and with all local and federal laws.

         Just as the First Amendment’s right to freedom of religion cannot be taken away during

pretrial release without a compelling reason to preserve the safety of the community, the same

analysis applies to deprivation of the Second Amendment. See Arzberger, 592 F. Supp. 2d at 604.

After all, in Heller, the Supreme Court made clear that there is no hierarchy of constitutional

rights: “[t]he very enumeration of the right takes out of the hands of government—even the Third

Branch of Government—the power to decide on a case-by-case basis whether the right is really

worth insisting upon.” Heller, 128 S. Ct. at 2821. See also Arzberger, 592 F. Supp. 2d at 602

(holding that pretrial release “conditions that infringe protected liberty interests without



4 A defendant’s  Second Amendment right as it relates to pretrial release is rarely litigated and case law on the topic
following the Heller decision is highly limited. Per counsel’s review, the Arzberger case is the most relevant analysis
of record as it relates to this issue.


                                                       PAGE 5 / 10
         Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 6 of 10




providing the accused with an individualized assessment of the need for such conditions” are

“unconstitutional on their face.”). The court must, therefore, make an individualized

determination for each defendant when considering the deprivation of his Second Amendment

right. Arzberger, 592 F. Supp. 2d at 602-603 (“[T]here is a serious risk that, in the absence of an

individualized determination, an accused person will wrongly be deprived of his Second

Amendment rights.”).

       There must be proof of a nexus between an accusation pending before this court and the

need to prohibit possession of a firearm by this defendant as a condition of his pretrial release.

DC PSA cannot just ask this court to take away an individual constitutional right simply because

the defendant was arrested for conduct that occurred at the Capitol on January 6. The Indictment

in this case does not reference the use of arms, nor does its predecessor Complaint and

accompanying Statement of Facts — nothing on the record or in discovery for this case includes

any reference to firearms. And, the government has even agreed not to pursue the firearms

prohibition against this defendant because “there is currently no evidence that Mr. Warnagiris

had any weapons with him on January 6th.” Furthermore, DC PSA does not present evidence

that pretrial services personnel are in any way physically endangered by the defendant, and have

even requested remote contact with the defendant through weekly phone calls instead of in-

person weekly home visits.

       This court has not been presented with the evidence necessary to even begin considering

the deprivation of this defendant’s Second Amendment right.




                                               PAGE 6 / 10
         Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 7 of 10




       II. The Request Violates 18 U.S.C. § 3142, and the Fifth and Eighth Amendments

       This court must make an independent judicial determination of the danger caused by the

defendant and the efficacy of a proposed bail condition. See United States v. Arzberger, 592 F.

Supp. 2d at 603. This individualized review and requirement of showing a nexus is also part of

the defendant’s Due Process rights under the Fifth Amendment, and the Excessive Bail Clause of

the Eighth Amendment.

       The Excessive Bail Clause of the Eighth Amendment applies to conditions of pretrial

release. See United States v. Salerno, 481 U.S. 739, 754 (1987) (holding “the Government's

proposed conditions of release or detention not be ‘excessive’ in light of the perceived evil’”).

Pretrial conditions of release must be “reasonably calculated to fulfill” the sought purpose of the

requested conditions. See Galen v. County of Los Angeles, 477 F.3d 652, 659-60 (9th Cir. 2007);

United States v. Kennedy, 593 F. Supp. 2d 1221 (W.D. Wash. 2008). Narrow tailoring of pretrial

release conditions is part of this court’s Eighth Amendment obligations to Maj. Warnagiris to

protect him against excessive bail.

       The Due Process clause of the Fifth Amendment entitles the defendant to protection from

deprivation of his constitutional rights through individualized and particularized consideration of

such deprivation requests by the court. See United States v. Kennedy, 593 F. Supp. 2d 1221

(W.D. Wash. 2008). This is also why 18 U.S.C. § 3142, which directs this court’s pretrial release

and which operates under the confines of the Bill of Rights, requires this court to release the

defendant “subject to the least restrictive” condition of pretrial release, and requires that any

imposed conditions be “reasonable” in assuring safety. [Emphasis added.] The careful




                                                PAGE 7 / 10
          Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 8 of 10




particularization of each pretrial release condition to this defendant is both a statutory and a

constitutional obligation that each court has to each defendant.

       DC PSA’s request is neither least restrictive, nor reasonable; nor is it tailored to this case

or this defendant. Instead, it is a blanket request that they seek to apply to an entire class of

defendants, in clear violation of the Constitution and the pretrial release statute.

       Reviewing the facts of this case, there is no basis for any party to make the request to

deprive Maj. Warnagiris of a constitutional right. The defendant has been released on conditions

which this court has already adjudicated as the least restrictive means to assure both safety and

reappearance in court. The defendant’s alleged conduct, clean record, employment, dedication to

his country and community, etc., have all been considered by the parties and the court. The

defendant has complied with the court-ordered conditions on his pretrial release and has done

nothing that indicates a need for the alteration of these conditions. Nothing on the record, nor

known to the parties outside of the record, shows otherwise. A deprivation of his Second

Amendment right without a requisite basis would result in excessive bail and a due process

violation, in addition to being violative of the “least restrictive” limitation on 18 U.S.C. § 3142.

See also Arzberger, 592 F. Supp. 2d at 605-606 (“Conditioning pretrial release on the

relinquishment of constitutionally protected rights in circumstances where the conditions are not

necessary to satisfy legitimate governmental purposes would constitute excessive bail in

violation of the Eighth Amendment.”)




                                                PAGE 8 / 10
         Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 9 of 10




                                         CONCLUSION

       Without an individualized finding that the defendant’s right to possess a firearm poses a

danger to the community, three constitutional rights of the defendant are violated — rights

protected by the Second, Fifth, and Eighth Amendments. And, imposing a blanket condition on

an entire class of defendants also violates the “least restrictive” clause of 18 U.S.C. § 3142 and

the reasonableness requirement under the same.

       There is no individualized basis presented to the court on which to deprive Maj.

Warnagiris of his Second Amendment right. Any imposed pretrial release condition must be

“reasonably necessary” in this case to secure the safety of the community. Arzberger, 592 F.

Supp. 2d at 603. There is absolutely no evidence before the court coming anywhere close to this

standard. Instead, DC PSA is simply asking for a “standard” condition that would amount to

indiscriminate deprivation of Second Amendment rights of all January 6 arrestees without an

individualized showing of reasonable necessity or nexus. DC PSA’s request is unparticularized

and unlawful.

       There is no basis, therefore, not in DC PSA’s request, not in the Indictment, not in the

Statement of Facts, and not in the Pretrial Compliance Report, that justifies this request for the

deprivation of a defendant’s constitutional right. The request should therefore be denied.



                                              Respectfully submitted,
                                              By Counsel:

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Christopher Warnagiris



                                               PAGE 9 / 10
         Case 1:21-cr-00382-PLF Document 13 Filed 08/19/21 Page 10 of 10




                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Email: contact@medvinlaw.com




                         CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on August 19, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                              /s/

                                              Marina Medvin, Esq.




                                               PAGE 10 / 10
